 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Kristal Ratliff,                                  No. CV-18-00846-PHX-DJH
10                   Plaintiff,                         ORDER
11    v.
12    Commissioner        of      Social   Security
      Administration,
13
                     Defendant.
14
15          At issue is the denial of Plaintiff Kristal Ratliff’s Application for Disability
16   Insurance Benefits by the Social Security Administration (“SSA”) under the Social
17   Security Act (“the Act”). Plaintiff filed a Complaint seeking judicial review of that denial,
18   and the Court now addresses Plaintiff’s Opening Brief (Doc. 20, Pl.’s Br.), Defendant SSA
19   Commissioner’s Opposition (Doc. 21, Def.’s Br.), and Plaintiff’s Reply (Doc. 24, Reply).
20   The Court has reviewed the briefs and the Administrative Record (Doc. 16, R.) and reverses
21   the Administrative Law Judge’s decision (R. at 21–37) as upheld by the Appeals Council
22   (R. at 1–3).
23   I.     BACKGROUND
24          Plaintiff filed her Application for Disability Insurance Benefits on February 26,
25   2014 for a period of disability beginning June 7, 2013. Plaintiff’s claim was denied initially
26   on July 7, 2014, and upon reconsideration on February 12, 2015. Plaintiff then testified at
27   a hearing held before an Administrative Law Judge (“ALJ”) on November 21, 2016. (R. at
28   48–76.) On January 26, 2017, the ALJ denied Plaintiff’s Application. (R. at 21–37.) On
 1   January 25, 2018, the Appeals Council upheld the ALJ’s decision. (R. at 1–3.)
 2          The Court has reviewed the medical evidence in its entirety and finds it unnecessary
 3   to provide a complete summary here. The pertinent medical evidence will be discussed in
 4   addressing the issues raised by the parties. In short, upon considering the medical records
 5   and opinions, the ALJ evaluated Plaintiff’s disability based on the following alleged
 6   impairments: fibromyalgia; cognitive disorder; sleep apnea; cervical degenerative disc
 7   disease; attention deficit hyperactivity disorder; depressive disorder; anxiety disorder;
 8   obesity; and polyneuropathy. (R. at 23.)
 9          Ultimately, the ALJ determined that Plaintiff “did not have an impairment or
10   combination of impairments that met or medically equaled the severity of one of the listed
11   impairments in 20 CFR Part 404.” (R. at 24.) The ALJ then found that Plaintiff had the
12   residual functional capacity (“RFC”) to “perform sedentary work as defined in 20 CFR
13   404.1567(a)” in a role such as document preparer, address clerk, or call-out operator. (R.
14   at 35–36.)
15   II.    LEGAL STANDARD
16          In determining whether to reverse an ALJ’s decision, the district court reviews only
17   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
18   517 n.13 (9th Cir. 2001). The court may set aside the Commissioner’s disability
19   determination only if the determination is not supported by substantial evidence or is based
20   on legal error. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is
21   more than a scintilla, but less than a preponderance; it is relevant evidence that a reasonable
22   person might accept as adequate to support a conclusion considering the record as a whole.
23   Id. To determine whether substantial evidence supports a decision, the court must consider
24   the record as a whole and may not affirm simply by isolating a “specific quantum of
25   supporting evidence.” Id. As a general rule, “[w]here the evidence is susceptible to more
26   than one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s
27   conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002)
28   (citations omitted).


                                                  -2-
 1          To determine whether a claimant is disabled for purposes of the Act, the ALJ
 2   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
 3   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett
 4   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
 5   the claimant is presently engaging in substantial gainful activity. 20 C.F.R. §
 6   404.1520(a)(4)(i). If so, the claimant is not disabled and the inquiry ends. Id. At step two,
 7   the ALJ determines whether the claimant has a “severe” medically determinable physical
 8   or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). If not, the claimant is not disabled
 9   and the inquiry ends. Id. At step three, the ALJ considers whether the claimant’s
10   impairment or combination of impairments meets or medically equals an impairment listed
11   in Appendix 1 to Subpart P of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so,
12   the claimant is automatically found to be disabled. Id. If not, the ALJ proceeds to step four.
13   Id. At step four, the ALJ assesses the claimant’s RFC and determines whether the claimant
14   is still capable of performing past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). If so, the
15   claimant is not disabled and the inquiry ends. Id. If not, the ALJ proceeds to the fifth and
16   final step, where he determines whether the claimant can perform any other work in the
17   national economy based on the claimant’s RFC, age, education, and work experience. 20
18   C.F.R. § 404.1520(a)(4)(v). If so, the claimant is not disabled. Id. If not, the claimant is
19   disabled. Id.
20   III.   ANALYSIS
21          Plaintiff raises two arguments for the Court’s consideration: (1) the ALJ erred by
22   rejecting the opinions of Plaintiff’s treating physicians; and (2) the ALJ erred by
23   discrediting Plaintiff’s symptom testimony. (Pl.’s Br. at 1.)
24          A.       The ALJ Erred by Discrediting the Opinions of Plaintiff’s Treating
25                   Physicians
26          While “[t]he ALJ must consider all medical opinion evidence,” there is a hierarchy
27   among the sources of medical opinions. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.
28   2008). Those who have treated a claimant are treating physicians, those who examined but


                                                 -3-
 1   did not treat the claimant are examining physicians, and those who neither examined nor
 2   treated the claimant are nonexamining physicians. Lester v. Chater, 81 F.3d 821, 830 (9th
 3   Cir. 1995). “As a general rule, more weight should be given to the opinion of a treating
 4   source than to the opinion of doctors who did not treat the claimant.” Id.
 5             Given this hierarchy, if the treating physician’s evidence is controverted by a
 6   nontreating or nonexamining physician, the ALJ may disregard it only after “setting forth
 7   specific, legitimate reasons for doing so that are based on substantial evidence in the record.”
 8   Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983). “The ALJ can meet this burden by
 9   setting out a detailed and thorough summary of the facts and conflicting clinical evidence,
10   stating his interpretation thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747,
11   751 (9th Cir. 1989). “Substantial evidence means more than a mere scintilla, but less than a
12   preponderance.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
13             Here, the ALJ assigned little weight to the opinions of Plaintiff’s treating physicians,
14   which included: Dr. Alan Mallace, a rheumatologist; Dr. Elena Korniychuk, a neurologist;
15   Dr. Supriya Nair, a psychiatrist; Dr. Stephen Callaghan, a psychiatrist; and Dr. Vanessa
16   Chang, a psychiatrist. (R. at 32–34.) Plaintiff argues that the ALJ erred in discrediting the
17   opinion of each of these doctors. (Pl.’s Br. at 15.) For the following reasons, this Court
18   agrees.
19             The ALJ discredited Dr. Mallace’s opinion for two reasons. First, the ALJ discredited
20   it because it “included limitations so extreme that the [Plaintiff] would be bedridden,” rather
21   than an individual who, as Plaintiff did, performed activities of daily living independently,
22   operated a motor vehicle, and attended her child’s sporting events. (R. at 32.) Based on their
23   continuous treatment relationship, Dr. Mallace concluded that Plaintiff suffered from severe
24   pain and fatigue. (R. at 975.) As a result, in an eight-hour workday, he concluded Plaintiff
25   was capable of lifting something less than ten pounds on occasion, standing or walking for
26   less than two hours, and sitting for thirty minutes. (R. at 977.) Additionally, Plaintiff would
27   need to alternate between sitting and standing every ten to fifteen minutes. (R. at 977.)
28   Although these limitations are significant, they do not describe a bedridden individual.


                                                     -4-
 1   Indeed, they are not inconsistent with the ability to perform activities of daily living
 2   independently, operate a motor vehicle over short distances, or attend a child’s sporting
 3   event. Accordingly, this was not a legitimate reason to reject Dr. Mallace’s opinion.
 4          Second, the ALJ concluded that Dr. Mallace’s opinion “did not include an explanation
 5   for the conclusion reached and . . . was not consistent with available evidence of record.” (R.
 6   at 32.) In Dr. Mallace’s assessment of Plaintiff’s residual functional capacity and ability to
 7   do work related physical activities, he noted that Plaintiff suffered from fibromyalgia, which
 8   was diagnosed according to the American College of Rheumatology’s criteria (R. at 974); a
 9   degenerative disc in her lumbar spine (R. at 974); and musculoskeletal instability (R. at 979).
10   As the ALJ agreed, these impairments could be expected to cause the symptoms Dr. Mallace
11   observed in Plaintiff. (R. at 27.) These conclusions were consistent with Dr. Mallace’s own
12   observations. In his treatment records, Dr. Mallace’s noted Plaintiff’s three-year history of
13   widespread pain that was compatible with fibromyalgia and unresponsive to pharmacologic
14   intervention. (R. at 1243.) Further, he noted Plaintiff suffered from fatigue (R. at 1241), had
15   unstable coordination and balance, and had an inability to sit or stand more than ten minutes
16   without changing posture (R. at 1240). Thus, the ALJ erred in finding Dr. Mallace’s opinion
17   did not include an explanation for the conclusions he reached and was not consistent with
18   the available evidence of record.
19          The ALJ discredited Dr. Korniychuk’s opinion for four reasons. First, the ALJ
20   discredited it because the ALJ concluded that Dr. Korniychuk did not have a long-term
21   treating relationship with the Plaintiff. (R. at 32.) Dr. Korniychuk served as Plaintiff’s
22   neurologist from September 2014 to April 2015. (R. at 850, 859, 864.) During this time,
23   Plaintiff saw Dr. Korniychuk on three different occasions regarding pain and a “balance
24   problem,” among other things, spending over forty minutes with Dr. Korniychuck on at least
25   two of these occasions. (R. at 859, 864.) A treating physician’s opinion is given controlling
26   weight where medically approved diagnostic techniques support the opinion and the opinion
27   is not inconsistent with other substantial evidence. See 20 C.F.R. § 404.1527(d)(2); Revels
28   v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017). Here, there is no argument that the diagnostic


                                                  -5-
 1   techniques Dr. Korniychuk used to form her opinion (R. at 854–55, 858–59, 862–63) were
 2   not medically approved, and her opinion is consistent with other substantial evidence,
 3   namely the evidence Plaintiff’s other treating physicians gathered, which the ALJ used to
 4   conclude that Plaintiff suffered from impairments that could cause the symptoms Plaintiff
 5   alleged (R. at 27). Accordingly, the ALJ erred in discrediting Dr. Korniychuk’s opinion
 6   based on the length of Dr. Korniychuk’s treating relationship with Plaintiff.
 7          Second, like Dr. Mallace, the ALJ discredited Dr. Korniychuk’s opinion because the
 8   limitations described “were so extreme that an individual with the assessed limitations would
 9   be bedridden.” (R. at 33.) Like Dr. Mallace, Dr. Korniychuk found that Plaintiff suffered
10   from pain and had difficulty sitting and standing for extended periods of time. (R. at 666.)
11   As a result, Dr. Korniychuk concluded Plaintiff could not work “continuously for more than
12   [fifteen] minutes.” (R. at 666.) Again, the ALJ exaggerates the severity of these limitations.
13   An individual suffering from these limitations could perform activities of daily living
14   independently, operate a motor vehicle over short distances, and attend her child’s sporting
15   events. Accordingly, this was not a legitimate reason to reject Dr. Korniychuk’s opinion.
16          Third, the ALJ discredited Dr. Korniychuk’s opinion because he found it was
17   inconsistent with available records, “which showed that examination results were
18   remarkably inconsistent with the [Plaintiff’s] subjective limitations.” (R. at 33.) Without
19   further explanation, the ALJ cited a forty-four page exhibit as support. (R. at 33.) Dr.
20   Korniychuk diagnosed Plaintiff with chronic low back pain, chronic neck pain, fibromyalgia,
21   and chronic pain disorder (R. at 863) after performing a series of diagnostic tests on three
22   different occasions (R. at 854–55, 858–59, 862–63) and reviewing the results of an EMG
23   and MRI (R. at 666). Thus, Dr. Korniychuk developed a record and based her opinion on it.
24   Moreover, her opinion is consistent with Dr. Mallace’s medical records. Therefore, this is
25   not a specific, legitimate reason supported by substantial evidence for rejecting or
26   discrediting Dr. Korniychuk’s opinion.
27          Fourth, the ALJ appears to accuse Dr. Korniychuk of deciding an issue properly left
28   for the Commissioner of the SSA, namely whether Plaintiff is disabled under the Act. (R. at


                                                 -6-
 1   33.) Dr. Korniychuk, however, made no such conclusion. Rather, she outlined the limitations
 2   Plaintiff experienced as a result of Plaintiff’s diagnosed impairments. (R. at 665–66.)
 3          The ALJ discredited Dr. Chang’s opinion for three reasons. First, the ALJ discredited
 4   it because “[Dr. Chang] simply checked boxes on the form and failed to provide explanations
 5   for the conclusions reached.” (R. at 34.) Between November 29, 2012, and October 24, 2013,
 6   Plaintiff attended six therapy sessions with Dr. Chang, each lasting about thirty minutes. (R.
 7   at 309, 316, 323, 335, 340, 345.) Thus, to the extent Dr. Chang simply “checked boxes” on
 8   the mental health questionnaires she completed for Plaintiff, Dr. Chang’s conclusions were
 9   based on independent clinical findings based on examination. See Allen v. Heckler, 749 F.2d
10   577, 579 (9th Cir. 1984) (explaining that an examining physician provided independent
11   clinical findings where “instead of a conclusory ‘diagnosis’ consisting of ‘check marks in
12   boxes on a form supplied by the Secretary,’ [the examining physician’s] findings rested on
13   his own neurological examination of [claimant].”). Therefore, this was not a legitimate
14   reason to discredit Dr. Chang’s opinion.
15          Second, like Drs. Mallace and Korniychuk, the ALJ discredited Dr. Chang’s opinion
16   because the “limitations were so extreme that an individual with the assessed limitations
17   would be bedridden.” (R. at 34.) According to Dr. Chang, Plaintiff suffered from generalized
18   anxiety disorder, hypersomnia, major depressive episode, and attention deficit disorder. (R.
19   at 310, 341, 357.) Plaintiff was often tearful and struggled with fatigue and concentration.
20   (R. at 359.) As a result of these ailments, Dr. Chang concluded Plaintiff would miss more
21   than three days of work per month. (R. at 341, 355.) Again, these limitations would not
22   render an individual bedridden. Indeed, Plaintiff noted in her appointment with Dr. Chang
23   on October 24, 2013, that she had one good day per week, which would have allowed
24   Plaintiff to engaged in these activities. Accordingly, this was not a legitimate reason to
25   discredit Dr. Chang’s opinion.
26          Third, the ALJ found Dr. Chang’s opinion “was not supported by clinical findings
27   and treatment records.” (R. at 34.) As noted above, Dr. Chang provided in-person therapy to
28   Plaintiff on six different occasions between November 29, 2012, and October 24, 2013. (R.


                                                 -7-
 1   at 309, 316, 323, 335, 340, 345.) During this time, Dr. Chang made clinical findings and
 2   developed treatment records, both of which she relied on to support her opinion.
 3   Accordingly, this was not a legitimate reason to discredit Dr. Chang’s opinion.
 4          Finally, for the same reasons the ALJ erred in discrediting the opinions of Drs.
 5   Mallace, Korniychuk, and Chang, the ALJ erred in discrediting the opinions of Drs. Nair and
 6   Callaghan. (R. at 33.)
 7          B.     The ALJ Must Reevaluate Plaintiff Testimony
 8          While credibility is the province of the ALJ, an adverse credibility determination
 9   requires the ALJ to provide “specific, clear and convincing reasons for rejecting the
10   claimant’s testimony regarding the severity of the claimant’s symptoms.” Treichler v.
11   Comm’r of Soc. Sec., 775 F.3d 1090, 1102 (9th Cir. 2014) (internal citations omitted).
12          The ALJ discredited Plaintiff’s testimony regarding the frequency and intensity of
13   pain throughout her body caused by fibromyalgia because it “was inconsistent with
14   observations and reports made by treating and examining sources.” (R. at 28.) Specifically,
15   according to the ALJ, “available treatment records showed that treating and examining
16   sources routinely observed and reported that the [Plaintiff] was in no apparent or acute
17   distress,” and “[i]t was reasonable to expect that treating and examining sources would
18   observe and report levels of distress consistent with the [Plaintiff’s] subjective allegations.”
19   (R. at 28.) On multiple occasions, Drs. Mallace and Korniychuk observed that Plaintiff
20   suffered from chronic pain. (R. at 855, 859, 863, 1240.) Further, “SSR 12-2P recognizes
21   that the symptoms of fibromyalgia ‘wax and wane,’ and that a person may have ‘bad days
22   and good days’”; thus, “after a claimant has established a diagnosis of fibromyalgia, an
23   analysis of her RFC should consider ‘a longitudinal record whenever possible.’” Revels, 874
24   F.3d at 657. Because fibromyalgia is among Plaintiff’s impairments, Plaintiff’s testimony
25   regarding the frequency and intensity of her pain should be reanalyzed with the above
26   principle in mind.
27          The ALJ also found Plaintiff’s reported activities were inconsistent with her
28   subjective limitations and difficulties with concentration. (R. at 30, 31.) These activities


                                                  -8-
 1   included reading (R. at 30), watching television (R. at 30), dancing (R. at 31), and attending
 2   her child’s sporting events (R. at 31). Although Plaintiff reported that she watched television
 3   and read daily, she also noted that it was difficult to focus on and understand what she
 4   watched and read. (R. at 238.) Similarly, on one occasion, Plaintiff reported to her physical
 5   therapist that she did some dancing and walking while on a visit to Arizona from Wisconsin,
 6   but she did not provide any additional detail and noted that she was exhausted. (R. at 449.)
 7   Further, about a month later, Plaintiff noted that she had to stop dancing because of her
 8   condition. (R. at 239.) Lastly, although Plaintiff attends her son’s sporting events, she noted
 9   that she has difficulty with the noise and crowds and struggles to sit on the bleachers. (R. at
10   239.) Although the ALJ may determine Plaintiff lacks credibility, Plaintiff’s reported daily
11   activities should be reanalyzed taking the above into consideration.
12          C.     Credit-as-True Rule Does Not Apply
13          Plaintiff asks that the Court apply the “credit-as-true” rule, which would result in
14   remand of Plaintiff’s case for payment of benefits rather than further proceedings. (Pl.’s
15   Br. at 27.) The credit-as-true rule only applies in cases that raise “rare circumstances” that
16   permit the Court to depart from the ordinary remand rule under which the case is remanded
17   for additional investigation or explanation. Treichler v. Comm’r of Soc. Sec. Admin., 775
18   F.3d 1090, 1099–102 (9th Cir. 2014). These rare circumstances arise when three elements
19   are present. First, the ALJ must fail to provide legally sufficient reasons for rejecting
20   medical evidence. Id. at 1100. Second, the record must be fully developed, there must be
21   no outstanding issues that must be resolved before a determination of disability can be
22   made, and further administrative proceedings would not be useful. Id. at 1101. Further
23   proceedings are considered useful when there are conflicts and ambiguities that must be
24   resolved. Id. Third, if the above elements are met, the Court may “find[] the relevant
25   testimony credible as a matter of law . . . and then determine whether the record, taken as
26   a whole, leaves ‘not the slightest uncertainty as to the outcome of [the] proceeding.’” Id.
27   (citations omitted).
28


                                                  -9-
 1          The Court has reviewed the record and agrees with Defendant that the record is not
 2   fully developed and that uncertainty remains as to whether Plaintiff is disabled under the
 3   Act. The reasons the ALJ provided for discrediting the opinions of Plaintiff’s treating
 4   physicians were not legitimate. In light of this, the ALJ must reanalyze these opinions
 5   without considering those reasons. Additionally, the ALJ must reanalyze Plaintiff’s
 6   symptom testimony, considering the unique nature of fibromyalgia and the extent of
 7   Plaintiff’s daily activities.
 8          For all the foregoing reasons, the Court will remand this matter to the ALJ for further
 9   development of the record and a disability determination.
10          IT IS THEREFORE ORDERED remanding this matter to the Social Security
11   Administration for further proceedings consistent with this Order. Specifically, the ALJ must
12   reanalyze (1) the opinions of Plaintiff’s treating physicians without considering the invalid
13   reasons provided for discrediting them; and (2) Plaintiff’s symptom testimony, considering
14   the unique nature of fibromyalgia and the extent of Plaintiff’s daily activities.
15          IT IS FURTHER ORDERED directing the Clerk of the Court to enter judgment
16   accordingly and close this case.
17          Dated this 5th day of July, 2019.
18
19
20                                                  Honorable Diane J. Humetewa
21                                                  United States District Judge

22
23
24
25
26
27
28


                                                  - 10 -
